IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-30397
                         Summary Calendar



MICHAEL L. MONTALVO,

                                         Petitioner-Appellant,

versus

CARL CASTERLINE,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-2499
                       --------------------
                          August 29, 2002

Before GARWOOD, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Michael Montalvo, federal prisoner # 87224-012, is serving a

life sentence following a jury conviction of conducting a

continuing criminal enterprise, a violation of 21 U.S.C. § 848.

He appeals the district court’s denial of his 28 U.S.C. § 2241

petition and argues that the district court erred in determining

that his alleged Richardson v. United States, 526 U.S. 813




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30397
                                -2-

(1999), error did not meet the savings clause requirements and

thus could not be raised in a 28 U.S.C. § 2241 petition.

     Section 2241 is used ordinarily to challenge the manner in

which a sentence is being executed.   Reyes-Requena v. United

States, 243 F.3d 893, 900 (5th Cir. 2001).   Under the “savings

clause,” however, if a prisoner can demonstrate that the 28

U.S.C. § 2255 remedy would be “inadequate or ineffective to test

the legality of [the prisoner's] detention,” he may be permitted

to bring a habeas corpus claim pursuant to 28 U.S.C. § 2241

instead.   See id. at 901 (quoting 28 U.S.C. § 2255).

     Montalvo cannot establish that a remedy under 28 U.S.C.

§ 2255 is inadequate, because his Richardson argument was raised

in his initial 28 U.S.C. § 2255 motion and was rejected by the

sentencing court, the Eastern District of California in 2001.     “A

prior unsuccessful [28 U.S.C.] § 2255 motion . . . does not make

§ 2255 inadequate or ineffective.”    See Jeffers v. Chandler, 253
F.3d 827, 830 (5th Cir.), cert. denied, 122 S. Ct. 476 (2001).

Moreover, Montalvo is precluded from re-raising his Richardson

claim in a successive 28 U.S.C. § 2255 motion, because a claim

presented in a prior § 2255 motion “shall be dismissed.”     See 28

U.S.C. §§ 2244(b)(1), 2255.   His inability to meet the

requirements for filing a successive 28 U.S.C. § 2255 motion also

does not render 28 U.S.C. § 2255 an inadequate remedy.     Jeffers,
253 F.3d at 830.

     AFFIRMED.